Smith, J.
(dissenting). I agree with the majority that the case turns on the “special relationship” issue. I think, however, that the record conclusively establishes that any such relationship between plaintiffs and their insurance agent, CHI, had ceased to exist by the time of the events in question. Thus I would hold that the courts below properly granted summary judgment dismissing the complaint as against CHI.
As the majority acknowledges, an insurance agent is ordinarily under no duty to give its client advice on what insurance coverage is appropriate (Murphy v Kuhn, 90 NY2d 266, 270 [1997]; Hoff end & Sons, Inc. v Rose & Kiernan, Inc., 7 NY3d 152, 156-158 [2006]). An exception exists where there is a special relationship, but to establish such a relationship requires a “high level” of proof (Murphy, 90 NY2d at 271). Where the agent is not separately compensated for its advice, the insured must prove some “interaction” or “course of dealing” with the agent sufficient to show that the insured was relying on the agent’s expertise in choosing insurance (id. at 272).
Here, if the issue were whether Voss’s relationship with CHI was “special” at its inception in 2004, I would agree that summary judgment should be denied. According to plaintiff Deborah Voss’s testimony, CHI’s representative, Joe Convertino, obtained detailed information about Voss’s business and made a recommendation to her about what coverage to purchase. If that advice had been negligently given, and plaintiffs had suffered loss as a result, they might well have had a claim. But plaintiffs do not assert, and there is no evidence, that anything was wrong with the advice Convertino gave in 2004, or that plaintiffs suffered any loss while the policy they purchased in 2004 was in force.
It is true that, according to Voss, Convertino said in 2004 that CHI would continue giving her advice in future years, “as the business evolved.” It is quite clear from the record, however, *738that—to Voss’s frustration—that did not happen. The first of the losses at issue in this lawsuit took place in 2007. By then, the nature of Voss’s businesses had changed and she had moved them to a new location. She knew, according to her own testimony, that the coverage she had bought in 2004 might not be right for the new situation, and she wanted advice from CHI on what the new situation required, but she got none. Voss testified that she told another CHI representative, Carrie Allen, that she wanted CHI “to look at the business income the way they looked at it right from the start to give me adequate business coverage for the businesses that were operating, the same way Joe did”—but Allen never complied with the request. Thus plaintiffs clearly were not relying on advice from CHI at the time the insurance coverage that plaintiffs now complain of was acquired.
Plaintiffs seem to be contending in substance that they can sue CHI because it did not follow through on Convertino’s promise in 2004 to keep looking at and advising them about their insurance coverage. But CHI had no duty to follow through. It is not and could not be claimed that Convertino’s promise was legally binding. It would be different if plaintiffs had hired CHI to give advice and paid it for doing so; Murphy says that a “duty of advisement” may exist where “the agent receives compensation for consultation apart from payment of the premiums” (90 NY2d at 272). But there is no authority for finding a special relationship based on a gratuitous promise to consult, where no consultation takes place.
It is true that, if Voss has described the facts accurately, CHI should not get a high mark for client service. But its fault was simply in failing to do what we held in Murphy agents are not required to do: “to advise, guide or direct a client” in acquiring insurance coverage (90 NY2d at 273). Neither CHI’s provision of advice in 2004 nor its expression of willingness to do so in the future could create a continuing duty of the kind that Murphy makes clear does not ordinarily exist.
There are sound policy reasons for the narrow view that Murphy and our other cases take of an insurance agent’s duty to its client. Agents are not insurance companies and do not earn premium income. They earn, ordinarily, relatively modest commissions for bringing insurers and insureds together. It is natural for a client that has suffered a loss not covered by its insurance to blame its insurance agent; and if lawsuits by clients *739against their agents are welcomed by the courts, the consequence may be to make the agent into a kind of backup insurer, a result neither sensible nor fair. In this case, I think the majority has taken an unjustifiable step in that direction, and I therefore dissent.
Chief Judge Lippman and Judges Rivera and Abdus-Salaam concur with Judge Graffeo; Judge Smith dissents and votes to affirm in an opinion in which Judges Read and Pigott concur.
Order reversed, with costs, and defendant CH Insurance Brokerage Services, Co., Inc.’s motion for summary judgment denied.